Case 1:17-cv-01323-MN Document 197 Filed 12/18/19 Page 1 of 2 PageID #: 3809


                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 CONSUMER FINANCIAL PROTECTION  )
 BUREAU                         )
                                )
                 Plaintiff,     )
                                )
           v.                   )                       C.A. No. 17-1323 (MN)
                                )
 THE NATIONAL COLLEGIATE MASTER )
 STUDENT TRUST, et al.,         )
                                )
                 Defendant.     )

                                              ORDER

       At Wilmington, this 18th day of December 2019:

       WHEREAS, Intervenor Ambac Assurance Corporation, writing on behalf of itself, the

Objecting Noteholders, and Wilmington Trust Company (collectively, “Movants”) has requested

that the Court either enter a “Rule 502(d) Order” that would protect “disclosure of . . . or testimony

regarding” certain privileged materials (“the Materials”) from constituting or being deemed “a

waiver or a subject matter waiver of the Trust Privilege or any other privilege or protection

belonging to the Trusts, either in this matter or in any other Federal or State proceeding, including

any and all arbitrations and private dispute resolution proceedings,” or, alternatively, preclude the

CFPB “from objecting to Movants’ use or the admissibility of [the Materials] on the grounds that

it has not been given the opportunity to review, or question witnesses regarding, the Materials”;

       WHEREAS, the justification for Ambac’s request is that “the fact that [the] Materials are

privileged, and that only some parties to this case are within that privilege, requires that particular

care be taken to ensure that the use of [the] Materials in this litigation is accomplished without any

risk of waiver of the Trust privilege,” which “may unnecessarily complicate and prolong . . .

upcoming depositions”;
Case 1:17-cv-01323-MN Document 197 Filed 12/18/19 Page 2 of 2 PageID #: 3810


       WHEREAS, the basis for Ambac’s request is Federal Rule of Evidence 502(d); and

       WHEREAS, it is unclear that Federal Rule of Evidence 502(d) protects the “use” Ambac

contemplates from constituting or being deemed a waiver of the Trust Privilege or any other

privilege or protection belonging to the Trusts;

       THEREFORE, IT IS HEREBY ORDERED that Ambac’s request is DENIED.

       IT IS FURTHER ORDERED that Ambac may use the Materials to the extent necessary

in depositions.

       IT IS FINALLY ORDERED that to the extent any party argues that any disclosure or use

of the Materials constitutes a waiver of the Trust Privilege or any other privilege or protection

belonging to the Trusts, such arguments will be addressed by the Court as they arise.




                                                       The Honorable Maryellen Noreika
                                                       United States District Judge




                                                   2
